COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-04-037-CR
 
  
EX 
PARTE
RAYMOND 
DOMINIC COZZI, JR.
  
  
------------
FROM 
THE 371ST DISTRICT COURT OF TARRANT COUNTY
------------
OPINION
------------
        Appellant 
Raymond Dominic Cozzi, Jr. appeals from the trial court’s order dismissing his 
article 11.072 application for writ of habeas corpus as moot.1  
Article 11.072 provides that “the trial court shall enter a written 
order granting or denying the relief sought in the application.”2  An applicant may appeal from the denial of any or 
all relief.3  In this case, the trial court did 
not enter the statutorily mandated ruling but instead dismissed the 
application.  While Appellant could have very well filed a petition for a 
writ of mandamus in this court, requesting that the trial judge be ordered to 
rule on his application,4 he does not have the right 
to appeal from a dismissal of his application.5   
We therefore dismiss this appeal for want of jurisdiction.
 
 
                                                                  LEE 
ANN DAUPHINOT
                                                                  JUSTICE
 
PANEL 
F:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
PUBLISH
DELIVERED: 
April 29, 2004

 
NOTES
1.  
Tex. Code Crim. Proc. Ann. art. 11.072 
(Vernon Supp. 2004).
2.  
Id. art. 11.072, § 6(a) (emphasis added).
3.  
Id. art. 11.072, § 8.
4.  
See Ex parte Hargett, 819 S.W.2d 866, 868 (Tex. Crim. App. 1991); Barnes 
v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 
1992, orig. proceeding); Von Kolb v. Koehler, 609 S.W.2d 654, 655-56 
(Tex. App.—El Paso 1980, orig. proceeding).
5.  
See Tex. Code Crim. Proc. Ann. art. 11.072, 
§ 8; Ex parte Noe, 646 S.W.2d 230, 231 (Tex. Crim. App. 1983).